TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         ON REHEARING


                                       NO. 03-11-00206-CV



Texas Department of Public Safety; Steve McGraw, in his Official Capacity as Director of
the Texas Department of Public Safety Commission; and Allan B. Polunsky, in his Official
           Capacity as Chairman of the Public Safety Commission, Appellants

                                                  v.

 Miguel Salazar; Edgar Soria; Francisco Avila Trejo; Green Meadows Landscaping, Inc.;
  Merida Flores; Nader Dalo; Godofredo A. Orellana; and Ruwaidha Liwaza, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-09-000273, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                               DISSENTING OPINION


               Because I would request a response before ruling on appellees’ emergency motion

for dismissal of this interlocutory appeal, I respectfully dissent. See Tex. R. App. P. 10.3. According

to appellees’ motion, the deadlines in the underlying proceeding at issue are April 27, 2011, for a

hearing on dispositive motions, and the trial setting of May 9, 2011. Given these dates, I would give

appellants an opportunity to respond before ruling on the merits of the motion.
                                   __________________________________________

                                   Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: April 19, 2011




                                             2